DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 08/12/2022 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
5.	Claims 1, 10-16, 19-20, 23 and 29-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while claim 1, as amended, as well as the newly added independent claims 29 and 40, currently require each support member to have a respective ‘planar portion’, no sufficient and adequate support for such portions was found in the original specification with respect to the embodiment recited in the claims originally presented for prosecution on the merits where the entire top  and bottom surfaces of the first and second support members are planar, with no distinct ‘planar portions’ as now recited. Therefore, the instant claims are not commensurate in scope with the original specification.                                                    
6.	Claims 1, 10-16, 19-20, 23 and 29-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Referring to the amended claim 1, as well as the newly added independent claims 29 and 40, it is unclear from the claim language what structural features must delimit the first and second planar portions as recited. It is further unclear how the distance between the support members can be maintained as recited in the absence of any spacer. Additionally, NOTE that, with respect to the newly added recitations of ‘means for retaining’ in claims 1, 29, 40, these limitations are being interpreted under 35 U.S.C. 112(f) paragraph. Therefore, they are considered to cover only the corresponding structures described in the specification as performing the claimed function, and their equivalents. In this particular case, the ‘means for retaining’ have been equated to the recesses as described in the original specification. Similarly, the ‘means for adjusting’ as recited in claims 29, 20, have been equated to linear actuators, such as pins or posts. However, with respect to the ‘‘means for translating’ and ‘means for aligning’, it appears that the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Applicant is required to either amend the claims so that the claim limitation will no longer be a means plus function limitation under 35 U.S.C. 112(f), or amend the written description of the specification such that it clearly links or associates the corresponding structure to the claimed function without introducing any new matter (35 U.S.C. 132(a)). 
	In claims 19-20, the recitations of the distance between the substrates is unclear ,ecause the claim language neither defined nor includes the substrates. 
Discussion of the Pertinent Prior Art. 

7.	Upon further considerations in light of the amendments, Williamson 
[US 20070116612] was identified as pertinent prior art, since it discloses a holder that 
includes, as illustrated in Figures 1-3, a top and a bottom support member connected 
by a hinge and having respective recesses [means for retaining’], where a linear 
actuator 140 is shown in Figure 3. The reference is currently not relied upon in view of 
the 112(a), (b) and (f) issues discussed above. 

Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the recess / means for retaining must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  

Response to Arguments

9.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   	 
Conclusion

10.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798